      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 1 of 8 Page ID #:754



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MELINDA C.,                         )         NO. CV 19-5827-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )         AND ORDER OF REMAND
     Social Security Administration,     )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                    PROCEEDINGS

24

25        Plaintiff filed a complaint on July 7, 2019, seeking review of

26   the Commissioner’s denial of benefits.        The parties consented to

27   proceed before a United States Magistrate Judge on November 6, 2019.

28   Plaintiff filed a motion for summary judgment on April 1, 2020 and a
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 2 of 8 Page ID #:755



 1   Reply on May 8, 2020.     Defendant filed a motion for summary judgment

 2   on May 1, 2020.    The Court has taken the motions under submission

 3   without oral argument.     See L.R. 7-15; “Order,” filed July 15, 2019.

 4

 5                                     BACKGROUND

 6

 7        Plaintiff asserts disability based primarily on alleged

 8   impairments of her lower extremities, including neuropathy, plantar

 9   masses/fibromas and hallux valgus (Administrative Record (“A.R.”) 42-

10   470, 496-641).    Dr. Phillip Delio, a neurologist who has treated

11   Plaintiff for many years, opined in 2016 that Plaintiff’s impairments

12   profoundly limit her functional capacity (A.R. 447).          For example,

13   Dr. Delio opined that Plaintiff cannot stand and walk for more than

14   20 minutes, carry more than 10 pounds or sit for a long time without

15   elevating her lower extremities.       Id.

16

17        The Administrative Law Judge (“ALJ”) found that, despite severe

18   impairments (including neuropathy, plantar masses/fibromas and hallux

19   valgus), Plaintiff retains the residual functional capacity to

20   perform medium work and therefore is not disabled (A.R. 482-90).             The

21   ALJ accorded Dr. Delio’s contrary opinions “little weight” “[b]ecause

22   Dr. Delio’s opinion is inconsistent with his own examination

23   findings” (A.R. 488).

24

25                                STANDARD OF REVIEW

26

27        Under 42 U.S.C. section 405(g), this Court reviews the

28   Administration’s decision to determine if: (1) the Administration’s

                                            2
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 3 of 8 Page ID #:756



 1   findings are supported by substantial evidence; and (2) the

 2   Administration used correct legal standards.         See Carmickle v.

 3   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 4   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 5   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

 6   relevant evidence as a reasonable mind might accept as adequate to

 7   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

 8   (1971) (citation and quotations omitted); see also Widmark v.

 9   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

10

11        If the evidence can support either outcome, the court may

12        not substitute its judgment for that of the ALJ.           But the

13        Commissioner’s decision cannot be affirmed simply by

14        isolating a specific quantum of supporting evidence.

15        Rather, a court must consider the record as a whole,

16        weighing both evidence that supports and evidence that

17        detracts from the [administrative] conclusion.

18

19   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

20   quotations omitted).

21

22                                     DISCUSSION

23

24        Generally, a treating physician’s conclusions “must be given

25   substantial weight.”     Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

26   1988); see Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989)

27   (“the ALJ must give sufficient weight to the subjective aspects of a

28   doctor’s opinion. . . .     This is especially true when the opinion is

                                            3
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 4 of 8 Page ID #:757



 1   that of a treating physician”) (citation omitted); see also Garrison

 2   v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference

 3   owed to the opinions of treating and examining physicians).            Even

 4   where the treating physician’s opinions are contradicted, as here,

 5   “if the ALJ wishes to disregard the opinion[s] of the treating

 6   physician he . . . must make findings setting forth specific,

 7   legitimate reasons for doing so that are based on substantial

 8   evidence in the record.”     Winans v. Bowen, 853 F.2d 643, 647 (9th

 9   Cir. 1987) (citation, quotations and brackets omitted); see Rodriguez

10   v. Bowen, 876 F.2d at 762 (“The ALJ may disregard the treating

11   physician’s opinion, but only by setting forth specific, legitimate

12   reasons for doing so, and this decision must itself be based on

13   substantial evidence”) (citation and quotations omitted).

14

15        An ALJ properly may discount a treating physician’s opinion that

16   is inconsistent with the physician’s own examination findings.               See,

17   e.g., Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).               In

18   the present case, however, substantial evidence fails to support the

19   ALJ’s conclusion that Dr. Delio’s opinions are inconsistent with the

20   doctor’s own examination findings.

21

22        Some inconsistencies between a doctor’s opinion and examination

23   findings are readily apparent and do not require any medical

24   knowledge to discern or verify.       As an obvious example, if a doctor

25   opined that a patient could not walk more than 20 minutes, but the

26   doctor’s own examination findings reported that the patient had

27   walked without discomfort for 40 minutes during a treadmill test,

28   then a lay person properly could discern an inconsistency.           Cf. id.

                                            4
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 5 of 8 Page ID #:758



 1        Other inconsistencies between a doctor’s opinion and examination

 2   findings are not readily apparent and will require medical knowledge

 3   to discern or verify.     A reading of Dr. Delio’s years of examination

 4   findings persuades this Court that any alleged inconsistencies

 5   between these findings and Dr. Delio’s opinions regarding Plaintiff’s

 6   functional capacity are not readily apparent.         If a patient afflicted

 7   with severe neuropathy and severe plantar masses/fibromas and hallux

 8   valgus sometimes exhibits a normal gait and only slightly decreased

 9   perception of pinprick sensation on examination, would that patient

10   necessarily be capable of walking more than 20 minutes, carrying more

11   than 10 pounds or sitting for long periods of time without elevating

12   her feet?   To answer this question competently (and to answer

13   competently other, similar questions inherent in the ALJ’s evaluation

14   of Dr. Delio’s opinions) one would need the benefit of medical

15   knowledge regarding the kinds of impairments afflicting Plaintiff.

16   How do these impairments typically manifest themselves in

17   symptomatology, and what do those manifestations (or lack thereof)

18   necessarily indicate with regard to functional capacity?           On the

19   present record, this Court is not competent to say.

20

21        Neither was the ALJ.      See Day v. Weinberger, 522 F.2d 1154, 1156

22   (9th Cir. 1975) (an ALJ who is “not qualified as a medical expert”

23   cannot make “his [or her] own exploration and assessment as to [the]

24   claimant’s physical condition”); see also Balsamo v. Chater, 142 F.3d

25   75, 81 (2d Cir. 1998) (an “ALJ cannot arbitrarily substitute his own

26   judgment for competent medical opinion”) (internal quotation marks

27   and citation omitted); Rohan v. Chater, 98 F.3d 966, 970–71 (7th Cir.

28   1996) (ALJ may not rely on his or her own lay opinion regarding

                                            5
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 6 of 8 Page ID #:759



 1   medical matters); Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir.

 2   1995) (same).   At a minimum, the ALJ should have consulted a medical

 3   expert.   See id.; Smith v. Astrue, 2009 WL 1322864, at *4 (E.D. Ky.

 4   May 12, 2009) (where no physician had reviewed the complete records

 5   of the treating physician, the ALJ erred by rejecting the treating

 6   physician’s opinion without having sought the advice of a medical

 7   advisor);1 see also Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.

 8   1983) (“[T]he ALJ has a special duty to fully and fairly develop the

 9   record to assure the claimant’s interests are considered.           This duty

10   exists even when the claimant is represented by counsel.”).

11

12        The Court is unable to conclude that the ALJ’s error in

13   evaluating Dr. Delio’s opinions was harmless.         See Treichler v.

14   Commissioner, 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where, as in this

15   case, an ALJ makes a legal error, but the record is uncertain and

16   ambiguous, the proper approach is to remand the case to the agency”);

17   see also Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an

18   error “is harmless where it is inconsequential to the ultimate non-

19   disability determination”) (citations and quotations omitted); McLeod

20   v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (error not harmless

21   where “the reviewing court can determine from the ‘circumstances of

22   the case’ that further administrative review is needed to determine

23   whether there was prejudice from the error”).

24

25        1
               The consultative examining orthopedist and the state
26   agency review physicians on whom the ALJ relied in the present
     case did not review the treatment records of Dr. Delio. All of
27   Dr. Delio’s treatment records postdated the work of the
     consultative examining orthopedist and the state agency review
28   physicians.

                                            6
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 7 of 8 Page ID #:760



 1         Although the Court is mindful of the age of this case, as well

 2   as the existence of a prior remand, the Court believes that another

 3   remand is the appropriate remedy under the circumstances presented.

 4   See McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura, 537

 5   U.S. 12, 16 (2002) (upon reversal of an administrative determination,

 6   the proper course is remand for additional agency investigation or

 7   explanation, except in rare circumstances); Leon v. Berryhill, 880

 8   F.3d 1041, 1044 (9th Cir. 2017) (reversal with a directive for the

 9   immediate calculation of benefits is a “rare and prophylactic

10   exception to the well-established ordinary remand rule”); Dominguez

11   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

12   court concludes that further administrative proceedings would serve

13   no useful purpose, it may not remand with a direction to provide

14   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

15   for further administrative proceedings is the proper remedy “in all

16   but the rarest cases”); Garrison v. Colvin, 759 F.3d at 1020 (court

17   will credit-as-true medical opinion evidence only where, inter alia,

18   “the record has been fully developed and further administrative

19   proceedings would serve no useful purpose”); Harman v. Apfel, 211

20   F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000)

21   (remand for further proceedings rather than for the immediate payment

22   of benefits is appropriate where there are “sufficient unanswered

23   questions in the record”).      As discussed above, there remain

24   significant unanswered questions in the present record.

25   ///

26   ///

27   ///

28   ///

                                            7
      Case 2:19-cv-05827-E Document 26 Filed 05/14/20 Page 8 of 8 Page ID #:761



 1                                     CONCLUSION

 2

 3        For all of the foregoing reasons,2 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: May 14, 2020.

10

11                                                   /s/
                                                CHARLES F. EICK
12                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25        2
               The Court has not reached any other issue raised by
26   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
27   appropriate at this time. “[E]valuation of the record as a whole
     creates serious doubt that [Plaintiff] is in fact disabled.” See
28   Garrison v. Colvin, 759 F.3d at 1021.

                                            8
